731 N.W.2d 747 (2007)
Timothy B. BURTON, Plaintiff-Appellee,
v.
BEST BUY COMPANY, INC., and Pacific Employers Insurance Company, Defendants-Appellants.
Docket No. 133417. COA No. 272417.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the motion for miscellaneous relief is DENIED. The application for leave to appeal the February 12, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.